Citation Nr: 1525557	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 






INTRODUCTION

The Veteran had active military service from January 1963 to January 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board, most recently in January 2015, at which time the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's combined service-connected disability rating is 60 percent.

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2014).  
Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of his service-connected bilateral hearing loss disability and tinnitus.  In this regard, the Board notes that service connection is in effect for the following disabilities: bilateral hearing loss disability, rated 50 percent disabling prior to January 16, 2013, and 60 percent disabling beginning January 16, 2013; and tinnitus, rated 10 percent disabling.  The Veteran's combined rating for his service-connected disabilities, for the entire period on appeal, is 60 percent.  

For purposes of a single 60 percent disability, disabilities resulting from a common etiology or a single accident will count as a single disability.  38 C.F.R. § 4.16 (a)(2).  As the Veteran is service-connected for both bilateral hearing loss disability and tinnitus as a result of noise exposure during active service, those disabilities count as a single disability for the purposes of satisfying the TDIU eligibility requirements as they are the result of a common etiology.  Accordingly, the Veteran meets the minimum schedular criteria for the assignment of TDIU.

In his June 2009 claim for entitlement to TDIU, the Veteran reported that he had last worked in June 2001 as a manufacturing engineer, a job he had held since 1966.  He reported that he had retired from that job, but that his profound hearing loss prevented him from securing or following any substantially gainful occupation.  The Board notes that the Veteran is a high school graduate and that he has completed three years of college courses.  

In April 2009, the Veteran was afforded a VA audiology evaluation in conjunction with his claim of entitlement to service connection for bilateral hearing loss disability and tinnitus.  At that time, the examiner diagnosed profound bilateral hearing loss disability and noted that the Veteran would have difficulty with conversational speech in all situations.  

In December 2009, the Veteran was afforded another VA audiology evaluation, this time in conjunction with his claim of entitlement to TDIU.  At that time, the VA examiner diagnosed mild sloping to profound sensorineural hearing loss in the right ear and a profound sensorineural hearing loss (no measurable hearing) in his left ear.  Word recognition was noted to be fair in the right ear and very poor in the left ear.  With regard to the Veteran's employability, the examiner noted that, with amplification and/or reasonable accommodations as specified by the Americans with Disabilities Act (ADA), the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  The examiner noted that employment would be more than feasible in a loosely supervised situation.  

In January 2013, the Veteran was afforded another VA examination.  At that time, the examiner reported that an opinion regarding the Veteran's employability could not be provided without resorting to speculation.  In this regard, the examiner noted that the Veteran reported that he had retired in 2001 because he could no longer hear.  The examiner then proceeded to copy and paste the rationale provided by the December 2009 VA examiner.  

In a January 2014 addendum opinion, an examiner again opined that with amplification and reasonable accommodations as specified in the ADA, the Veteran's bilateral hearing loss disability and tinnitus alone should not significantly affect vocational potential or limit participation in most work activities.  The examiner again noted that employment would be more than feasible in a loosely supervised situation.  In this regard, the examiner noted that the Veteran, per his own admission, had retired in 2001 due to circumstances other than his bilateral hearing loss disability and tinnitus.  Further, the examiner noted that the Veteran reported that, while his hearing impairment sometimes irritated his co-workers, he had never been disciplined or left off projects as a result.  

In a May 2014 addendum, the examiner opined that it was at least as likely as not that the Veteran could in fact function efficiently in a work environment.  In this regard, the examiner noted that the Veteran's bilateral hearing loss disability and tinnitus alone would not preclude him from gainful employment as he was working in an office setting when he retired in 2001.  Further, the examiner noted that the Veteran retired by choice in 2001 and was never fired, reprimanded, or counseled as a result of an inability to do his job.  Further, the examiner noted that, while the Veteran had declined to return to the workforce as a result of his hearing impairment, that decision was based purely on the Veteran's own speculation that he would not be able to perform job duties as a result of his hearing loss.  The examiner also cited to some modifications the Veteran reportedly made in the job place prior to his retirement in 2001 to account for his hearing loss, to include having face-to-face conversations rather than communicating by telephone.  The examiner also noted that the Veteran would be able to function in an occupational setting after asking for modifications under the ADA.

In a January 2015 addendum, the VA examiner just reiterated the information that had been previously provided in the other VA opinions of record.

The Board finds that the December 2009, January 2013, January 2014, May 2014, and January 2015 VA opinions, even when read in conjunction with one another, are inadequate for adjudication purposes.  First and foremost, the examiners repeatedly refer to a finding that the Veteran would be able to work with accommodations allowable under the ADA.  However, none of the examiners actually provided any details regarding what kind of accommodations the Veteran would require to actually be able to adequately function in an occupational setting despite his rather significant hearing impairment.  Additionally, the examiners repeatedly refer to what the Veteran was able to accomplish in an occupational setting at the time of his retirement in 2001.  The Board notes that the Veteran's hearing impairment has increased since that time and the examiners do not appear to have adequately considered the Veteran's current level of severity when considering his ability to function in an occupational setting.  Further, the fact that the Veteran did not feel like his job was ever in danger before his retirement and the fact that he took a voluntary retirement has no bearing on his ability to obtain and maintain gainful employment consistent with his education and occupational history despite his current level of hearing impairment.  As the various VA opinions of record are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

In February 2010, the Veteran submitted a letter from his private audiologist, Dr. C.B.  In her letter, Dr. C.B. noted that, in her professional opinion, the Veteran's severe hearing loss and tinnitus had essentially rendered him unemployable.  In this regard, she reported that the Veteran had one dead, unaidable ear and a moderate to severe hearing loss in the other ear.  She reported that, despite using a Contralateral Routing Signal (CROS) system, which transmitted sound from his dead ear to his ear with a moderate to severe hearing loss, the Veteran continued to struggle with speech understanding.  Dr. C.B. reported that this was evidenced by the Veteran's poor speech discrimination.  Dr. C.B. also noted that the Veteran's job as a manufacturing engineer had required him to communicate with employees and executives and that that would prove difficult for the Veteran as he struggled with one-on-one communication and relied heavily on visual cues.  Dr. C.B. further noted that the Veteran reported being unable to effectively use a telephone due to his speech discrimination problems and that the Veteran needed to avoid working in any environment where there was any noise.  She explained that the Veteran's limitations would prevent verbal communication face-to-face as well as by telephone.  Dr. C.B. further noted that the Veteran's hearing impairment would significantly impair his employability in most job assignments with or without adaptation.  

In January 2014, the Veteran was also afforded a VA social survey to assess his employability.  At that time, the Veteran reported that he was no longer able to participate in activities that required hearing and that he was unable to drive partially as a result of his bilateral hearing loss disability.  He reported that he was unable to effectively communicate with others and that he was unable to distinguish who was speaking in loud areas and that it was especially difficult to hear soft voices.  The examiner found that, based on the impact of the Veteran's bilateral hearing loss disability on his ability to communicate with others and hear directions clearly, he should be considered 100 percent disabled.  

The Board finds that the February 2010 private opinion, especially when considered in conjunction with the January 2014 VA social survey, is adequate because the examiner thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the February 2010 private opinion of record to be more persuasive than the various VA opinions of record.  

In their development and adjudication of the claim, the RO conducted research into the job description of a manufacturing engineer to determine whether the Veteran could still fulfill those duties despite his hearing loss and tinnitus.  The Board notes, however, that the Veteran was not asked to provide that information and that there is no indication that the job description found by the RO is reflective of the duties he actually performed in his position as a manufacturing engineer.  Therefore, the Board finds that evidence to be of little probative value.

In light of the Veteran's occupational background and the functional limitations described, the Board finds that he is unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of his service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


